           Case 1:20-cv-02025-VEC Document 44 Filed 05/29/20 Page 1 of 1
                                                                                       USDC SDNY
                                                                                       DOCUMENT
                                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                           DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                          DATE FILED: 5/29/2020
 -------------------------------------------------------------------------------------- X
                                                                                         :
   MASON TENDERS’ DISTRICT COUNCIL WELFARE FUND,                                         :
   PENSION FUND, ANNUITY FUND, AND TRAINING FUND,                                        :
   and DOMINICK GIAMMONA, as FUNDS’ CONTRIBUTIONS/                                       :
   DEFICIENCY MANAGER,                                                                   :   20-CV-2025 (VEC)
                                                                                         :
                                              Plaintiffs,                                :       ORDER
                                                                                         :
                            -against-                                                    :
                                                                                         :
 K.D. HERCULES, INC. and KYRIACOS DIAKOU,                                                :
                                                                                         :
                                              Defendants and Third-Party                 :
                                              Plaintiffs.                                :
                                                                                         :
                            -against-                                                    :
                                                                                         :
 LABORERS LOCAL 78 OF THE LABORERS’ INTERNATIONAL                                        :
 UNION OF NORTH AMERICA, and MASON TENDERS’ DISTRICT :
 COUNCIL OF GREATER NEW YORK, AFFILIATED WITH THE                                        :
 LABORERS’ INTERNATIONAL UNION OF NORTH AMERICA,                                         :
                                                                                         :
                                              Third-Party Defendants.                    :
 -------------------------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS the parties appeared on May 29, 2020, for a teleconference with the Court;

       IT IS HEREBY ORDERED that Third-Party Defendants’ time to answer or otherwise

respond to the Third-Party Complaint is extended to June 5, 2020.

SO ORDERED.
                                                            ________________________
Date: May 29, 2020                                             VALERIE CAPRONI
      New York, New York                                     United States District Judge
